Exhibit 10.7

 

February 15, 2016

 

Daniel Winn

508 West Wall, Suite 800

Midland, Texas 79701

 

Mr. Winn,

 

Reference is made to the Employment Agreement between Dawson Geophysical
Company, a Texas corporation (formerly known as TGC Industries, Inc.) (the
“Company”), and you (the “Executive” or “you”), dated as of October 8, 2014 and
with an Effective Date of February 11, 2015 (the “Employment Agreement”). 
Capitalized terms not otherwise defined herein shall have the meanings ascribed
thereto in the Employment Agreement, as amended hereby.

 

This letter agreement (this “Letter Agreement”) sets forth the Executive’s and
the Company’s agreement concerning the amendment, effective as of February 11,
2016, of certain provisions of the Employment Agreement as follows:

 

(1)         The Executive and the Company agree that the current “Term” of the
Employment Agreement extends through February 11, 2019 (the “Current Term”),
subject to the other provisions of the Employment Agreement.

 

(2)         The Executive and the Company agree that, commencing as of
February 11, 2016 and continuing during the Current Term for each of the annual
periods noted below, the Executive’s Base Salary payable under the Employment
Agreement shall be paid in the following respective percentages, to the extent
earned and payable in accordance with the Company’s usual payroll practices and
subject to annual review by the Company and adjustment in the Board’s sole
discretion:

 

Period

 

Percentage of Base Salary

 

February 11, 2016 - February 10, 2017:

 

85

%

February 11, 2017 - February 10, 2018:

 

100

%

February 11, 2018 - February 10, 2019:

 

115

%

 

(3)         The Executive agrees that the terms of this Letter Agreement and its
effects on the Executive’s compensation and benefits (including, but not limited
to, any bonus or severance compensation and benefits) and/or the Company’s
compliance with the Employment Agreement do not constitute “Good Reason” under
the Employment Agreement and that the Executive waives any right to assert that
the terms of this Letter Agreement constitute “Good Reason” for any purpose
under the Employment Agreement.

 

(4)         If the Executive elects to exercise the Retirement provision within
his agreement, the Executive will be paid according to 6b(v) of his agreement
plus any difference in pay between this amendment and agreement effective
February 11, 2016.

 

--------------------------------------------------------------------------------


 

This Letter Agreement embodies the entire agreement between the Company and the
Executive with respect to the amendment of the Employment Agreement.  In the
event of any conflict or inconsistency between the provisions of the Employment
Agreement and this Letter Agreement, the provisions of this Letter Agreement
shall prevail. Except as specifically modified and amended by this Letter
Agreement, all of the terms, provisions, requirements and specifications
contained in the Employment Agreement remain in full force and effect.  This
Letter Agreement may be executed in counterparts (including those transmitted by
facsimile), each of which shall be deemed an original and all of which taken
together shall constitute one and the same document.

 

THE EXECUTIVE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS LETTER AGREEMENT AND
THE EMPLOYMENT AGREEMENT, HAS HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL OF THE
EXECUTIVE’S CHOOSING TO THE EXTENT THE EXECUTIVE DESIRES LEGAL ADVICE REGARDING
THE SAME, AND UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS HEREIN (AND THE
PROVISIONS OF THE EMPLOYMENT AGREEMENT AS AMENDED BY THIS LETTER AGREEMENT).

 

THIS LETTER AGREEMENT SHALL BE INTERPRETED AND ENFORCED IN CONFORMITY WITH THE
LAW OF THE STATE OF TEXAS, WITHOUT REGARD TO ANY CONFLICTS OF LAW PROVISION
THEREOF THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANY OTHER
JURISDICTION.  VENUE OF ANY LEGAL ACTION ARISING FROM OR RELATING TO THIS LETTER
AGREEMENT SHALL BE IN MIDLAND COUNTY, TEXAS.  FOR THE AVOIDANCE OF DOUBT, THE
PROVISIONS OF SECTION 11 OF THE EMPLOYMENT AGREEMENT SHALL APPLY TO THIS LETTER
AGREEMENT IN ALL RESPECTS.

 

Please sign in the space provided below to evidence your agreement with the
terms of this Letter Agreement and acknowledgment that your obligations
hereunder are valid, binding, and enforceable obligations.

 

 

 

DAWSON GEOPHYSICAL COMPANY

 

 

 

 

 

By:

/s/ Stephen C. Jumper

 

 

Name:

Stephen C. Jumper

 

 

Title:

President and CEO

 

 

 

AGREED TO AND ACKNOWLEDGED:

 

 

 

 

 

THE EXECUTIVE

 

 

 

 

 

/s/ Daniel Winn

 

 

Name:

Daniel Winn

 

 

Title:

Senior Vice President

 

 

 

--------------------------------------------------------------------------------